Citation Nr: 1145551	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-50 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, knees, and shoulder. 
 
2.  Entitlement to service connection for depression, to include as secondary to residuals of hepatitis.  

3.  Entitlement to a compensable evaluation for residuals of hepatitis with abnormal liver function by history prior to February 17, 2009. 

4.  Entitlement to an increased rating in excess of 10 percent for residuals of hepatitis with abnormal liver function by history since February 17, 2009.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, September 2008, and May 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The December 2006 rating decision denied service connection for depression.  The Board notes that during the pendency of the appeal, the RO recharacterized the issue on appeal as entitlement to service connection for opioid dependence and withdrawal in the October 2010 and March 2011 Supplemental Statements of the Case (SSOC).  However, the Board has recharacterized the issue back to the original issue of entitlement to service connection for depression and as discussed herein below has referred the issue of service connection for opioid dependence and withdrawal.

The September 2008 rating decision denied entitlement to service connection for arthritis of the hips, knees, and shoulders.  The May 2009 rating decision continued the Veteran's noncompensable rating for residuals of hepatitis and during the pendency of the appeal, an August 2010 rating granted the Veteran an increased rating of 10 percent effective February 17, 2009.  Inasmuch as a rating higher than 10 percent for the service-connected hepatitis disability is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that a December 2006 rating decision denied service connection for hepatitis C.  The Veteran filed a Notice of Disagreement (NOD) in April 2007, a Statement of the Case (SOC) was issued in May 2008, and a Supplemental Statement of the Case (SSOC) was issued in February 2009; however, also in February 2009 the Veteran withdrew his claim.  Therefore, the issue of entitlement to service connection for hepatitis C is not before the Board. 

The Veteran requested and was scheduled for a Board hearing in March 2011 but failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

As noted above, the October 2010 and March 2011 SSOCs adjudicated the decision of service connection for opioid dependence and withdrawal without issuing a rating decision.  The Board finds that the issue is not before the Board and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for all of the issues on appeal. 

First, the Board finds that a VA examination is warranted for the issue of entitlement to service connection for arthritis of the hips, knees, and shoulders.  In December 2008 the Veteran's private physician stated that the Veteran reported that pain began in his knees, hips, and shoulders in the military.  He opined that it was as likely as not that the Veteran's degenerative joint disease and polyarthralgia began or worsened in the military.  However, the Veteran has not been afforded a VA examination; VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the RO should arrange for the Veteran to be afforded a VA examination to determine the current nature and etiology of the Veteran's arthritis of the hips, knees, and shoulders.  The VA examiner should identify the Veteran's current diagnoses and opine if they are at least likely as not related to his military service. 

The Board also finds that a VA examination is warranted for the issue of entitlement to service connection for depression, in order to clarify the Veteran's current diagnoses and the etiology of his psychiatric diagnoses.  In December 2008 the Veteran's private physician stated that the Veteran developed depression secondary to his residuals of his hepatitis.  In June 2010 the Veteran had a private mental status examination; he was diagnosed with Axis I diagnoses of Mood Disorder NOS (anxiety, agitation, depression, mood instability associate with borderline personality traits, also maybe substance induced) and continuous poly substance dependence.  The private examiner noted that a lot of the Veteran's problems date back to the military.  In July 2010 the Veteran was afforded a VA examination; the VA examiner diagnosed the Veteran with opioid withdrawal and opioid dependence.  She stated that the Veteran's medical records indicated that the Veteran consistently denied depression and anxiety.  She opined that when there was an active substance disorder present that mood symptoms could not reasonably be attributed to other symptoms like medical conditions and that the Veteran's depression has never been present in the absence of opioid dependence.  She further noted that the Veteran reported depressed and insomnia at the examination but he was also in withdrawal from the opiates so that is what was accounted for the depression.  She also stated that the Veteran did not attribute his depressed mood to his hepatitis C. 

The Board finds that a new VA examination is warranted first because the Veteran is not service-connected for Hepatitis C only the residuals of hepatitis and also because the VA examiner fails to take into account the Veteran's previous statements attributing his depression to his residuals of hepatitis.  Therefore, the Veteran should be afforded a new VA examination and the examiner should determine the current nature and etiology of the Veteran's depression.  The VA examiner should determine if the Veteran has a current psychiatric diagnosis that is at least as likely as not due to or aggravated by his service-connected residuals of hepatitis, his non service-connected hepatitis C, or his poly substance disorder.  

Finally, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's residuals of hepatitis.  As noted above, the Veteran is not service-connected for Hepatitis C; however, the medical evidence of record does not differentiate symptomatology.  The Board notes that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran is currently rated as noncompensable prior to February 17, 2009, and 10 percent since February 17, 2009, under 38 C.F.R. § 4.114 Diagnostic Code 7245.  Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  Chronic liver disease that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at  least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.  

In December 2008, the Veteran's private physician stated that the Veteran's short term/temporary bouts of incapacitation were daily in frequency and were manifested by nausea, right upper quadrant abnormal pain, chronic fatigue, and frequent diarrhea.  It was noted that the Veteran was very fatigued, nauseated, unable to eat, and lost 30 pounds in six months.  It was also noted that he had frequent bouts of incapacitation that made him miss work.  At the March 2009 VA examination it was noted that it was undetermined if the Veteran had hepatitis B during service and that he developed hepatitis C from drug use.  The Veteran's current symptomatology was a poor appetite with anorexia and weight loss.  His fatigue was near constant, his nausea was intermittent, and his anorexia was daily; it was noted that he did not have malaise, vomiting, right upper quadrant pain, and weight loss.  The VA examiner diagnosed the Veteran with hepatitis but stated that there was no evidence of active liver disease or damage seen.  He also stated that since the Veteran failed to get a hepatitis profile the examination was not complete.  In November 2010, the Veteran's claims file was sent for an addendum opinion in order to determine if the Veteran's near constant fatigue, nausea, and daily anorexia were related to his service-connected hepatitis with abnormal liver function or his non-service-connected hepatitis C.  The VA physician then opined as follows:

		Residuals of Hepatitis are not in evidence. 
		The Hepatitis C Antibodies are positive but the 7/2010 
      HCV RNA was undetectable (pt has never been treated 
      for HCV)- therefore the reason for the prolonged anorexia 
      and weight loss is unlikely due to Hepatitis C.  

November 2010 VA Addendum Opinion

The Board finds that a new VA examination is warranted to not only clarify the Veteran's current symptomatology of his service-connected residuals of hepatitis versus his non-service-connected hepatitis C but also to determine if the Veteran has any residuals since the November 2010 VA examiner stated that the Veteran had no residuals of hepatitis.  If the Veteran has any current symptomatology attributed to his service-connected residuals of hepatitis then the VA examiner should discuss any effects the Veteran's service-connected disability had on his ability to work. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any arthritis of the Veteran's hips, knees, and shoulders.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has arthritis of the hips, knees, and shoulders?

B) For each diagnosis of arthritis, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her military service. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his depression.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a psychiatric diagnosis including depression?

B) For each psychiatric diagnosis, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) due to or aggravated by the Veteran's service-connected residuals of hepatitis, his non-service-connected hepatitis C, or his poly substance disorder.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his residuals of hepatitis.  The claims file must be made available to the examiner, including this Remand, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) The VA examiner should discuss the current nature and severity of the Veteran's residuals of hepatitis.

B) The VA examiner should differentiate between the symptomatology for the Veteran's service-connected residuals of hepatitis and his non-service-connected hepatitis C.  If the symptoms cannot be separated out then the VA examiner must state that.  

C) The VA examiner should also discuss any effects the Veteran's service-connected residuals of hepatitis has on his employment.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

